                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          Case No. 3:19-CV-00532-RJC-DSC

 LUIS MORENO, individually and on behalf of
 similarly situated persons,

                        Plaintiff,

         v.                                                   DECLARATION OF ATTORNEY
                                                                    J. FORESTER
 PRAIRIE PIZZA, INC., PATTERSON
 PIZZA COMPANY, LLC, TEAM
 LINCOLNTON, INC., MP3 PIZZA
 COMPANY, INC., LRB&B, INC.,
 MOUNTAINEER PIZZA, LLC, MJM
 PIZZA, LLC, and KING KAY, LLC,

                       Defendants.


                      DECLARATION OF ATTORNEY J. FORESTER

   I, J. Forester, declare under the penalty of perjury that the following statements are true and

accurate, that I am over 18 years of age and otherwise competent to testify as to the matters

contained herein, and that if called to testify in this matter, my testimony would be as follows:

   1. I am a partner at the law firm Forester Haynie (“FH”). FH initiated this action In October

2019. Plaintiff filed this lawsuit (“the Litigation”) on behalf of similarly situated delivery drivers

who were hired to deliver pizzas. Plaintiff alleged Defendants violated the FLSA by failing to pay

him and other similarly situated delivery drivers at least the federal minimum wage and later

expanded their allegations to include violations of the state meal and rest break statutes.

   2. I am admitted and in good standing to practice before all Texas Courts, the United States

Supreme Court, the Fifth Circuit Court of Appeals, as well as numerous other U.S. District Courts

spread throughout the United States. I am respected by my peers as an accomplished plaintiff-side




                                                                                                    1
     Case 3:19-cv-00532-RJC-DSC Document 21-3 Filed 07/12/21 Page 1 of 6
employment lawyer. For my work, I have been named both a Super Lawyers Rising Star and a

“Top 40 Under 40” attorney by D Magazine in the plaintiffs employment and class action

categories. I have also actively been involved in many professional service activities. I have written

articles for a variety of legal publications and have had articles I authored distributed in several

publications, including by the University of Texas school of Law, the American University College

of Law, and various ABA treaties, including The Fair Labor Standards Act and Wage and Hour

Laws, A State-by-State Survey (where I was twice responsible for updating and editing the Texas

Section). I also regularly conduct CLEs on wage and hour law and have done so for the American

Bar Association, the State Bar of Texas, and the Dallas Bar Association. I have also been invited

to speak on wage and hour topics at various law schools throughout the nation. I am nationally

recognized by my peers as an accomplished lawyer and was previously elected to serve terms

as the Co-Chair for the ABA Young Lawyer Division Labor & Employment Committee and to

numerous other state and local bar leadership positions.

       3. Since 2014, my practice has focused almost exclusively on litigating multi-plaintiff

wage and hour claims under federal and state law and I have served as plaintiff’s counsel in more

than 100 class and/or collective wage and hour lawsuits. I have previously been appointed to serve

as class counsel in this District in Chenkus v. Prairie Pizza, Inc. dba Domino’s, 3:17-cv-00723

(W.D. NC) that was resolved on an opt-in only basis. Additionally, I have served as class counsel

in similar matters brought for delivery drivers where settlements were approved on a hybrid opt-

in/opt-out basis including in this Circuit in Marnoch and Breit v. GBR Pizza, Inc. et al, Case 5:19-

cv-257 (E.D. N.C.); Smith v. Southeastern Pizza People, Inc. et al, Case 7:19-cv-105 (E.D. N.C.);

Ball v. New River Valley Pizza, LLC, et al, Case 7:19-cv-362 (W.D. VA.). Outside of this Circuit,




                                                    2
     Case 3:19-cv-00532-RJC-DSC Document 21-3 Filed 07/12/21 Page 2 of 6
I have been involved as counsel in numerous other matters that were similarly resolved on a hybrid

FLSA/Rule 23 basis for delivery drivers, including, but not limited to:

           ▪   Fisher v. Wilson Pizza CK Inc. et al., Case 3:18-cv-479-CRS (W.D. KY.);

           ▪   Cheeney v. Five Star Pizza Co., Inc. et al, Case 1:18-cv-606 (W.D. MI.);

           ▪   Bessey v. Mand Made Pizza, Inc. et al., Case 1:18-cv-00938-LTB (D. CO.);

           ▪   Doyle v. Be Hurd, Inc. et al., Case 3:20-cv-138 (E.D. TN.);

           ▪   Hathaway v. Valley Pizza, Inc. et al., Case 1:20-cv-089 (E.D. TN.);

           •   Rechtoris v. Dough Management, Inc. et al., Case 3:18-cv-708 (N.D. IN.);

           •   McFadden v. NFSM Pizza, Inc., et al., Case 18-cv-204 (D. WY.);

           •   Fletcher & Murray v. Tips, Inc., Case 1:18-cv-00937 (D. CO.);

           •   Gentry v. EPSI, Inc. dba Domino’s, 5:18-cv-00020 & Smith v. EPSI, Inc. dba

               Domino’s, 6:19-cv-00124 (both in E.D. TX.)

           •   McKeon v. Integrity Pizza LLC, et al, Case 18-cv-00932 (D. CO.);

           •   Bearce v. Vigil Ventures, Inc., et al, Case 2:19-cv-141 (N.D. TX.) and,

           •   Lewis et al. v. Lucky 2 Logistics, LLC et al., Case No. 2:19-cv-323 (E.D. WI).

       4. This experience allowed me to obtain an excellent and efficient result for Plaintiff and

the Class Members in this case.       My experience allowed the Parties to stipulate to class

certification, avoiding the motion practice typically associated with this process. Similarly, my

experience resulted in a settlement without the need for expensive discovery and dispositive

motion practice.

       5. Notice of this settlement, which explained the terms of the Agreement, Delivery

Drivers’ rights under the Agreement, the procedure for objecting to the Agreement, and

information regarding the Fairness Hearing was mailed to all eligible Delivery Drivers. No



                                                  3
     Case 3:19-cv-00532-RJC-DSC Document 21-3 Filed 07/12/21 Page 3 of 6
objections were submitted. No Class Member requested additional information regarding or

notified FH of their intent to attend the Fairness Hearing.

       6. Collective and class action litigation is time consuming and requires a substantial

commitment of time and resources, including advancing all litigation costs. I am familiar with and

knowledgeable about the market for plaintiff-side employment lawyers and that there are relatively

few attorneys in this District with a similarly-limited plaintiff-side wage and hour practice. My

hourly billable rate is $600 per hour and I was recently approved at a rate of $600/hour in Lewis

et al. v. Lucky 2 Logistics, LLC et al., Case No. 2:19-cv-323 (E.D. WI); see also, Chin v. The Tile

Shop LLC, Case No. 13-cv-02969 (D. Mn., 2017)(where I was approved at an hourly rate of $480

as an associate attorney). Plaintiff’s counsel also accepted this case on a contingency basis with no

guarantee of payment.

       7. Plaintiff’s Counsel have worked diligently on this case, analyzing client documents,

developing the theory of liability, obtaining ADR-related discovery, reviewing, and analyzing

mileage and reimbursement data for Defendants’ Delivery Drivers, preparing detailed damages

analysis, communicating with Plaintiff, opt-in Plaintiffs and Class Members, preparing for and

participating in mediation, and researching and drafting the pleadings for preliminary and final

approval of the settlement. The law firm of Forester Haynie PLLC partners have billed in excess

of 130 hours of attorney time to date, which was reasonably and necessarily billed to this matter.

In reviewing the billing record in preparation for this Declaration, I also decreased numerous

attorney billings that I deemed duplicative or excessive and wholly excluded time spent by my

staff on this matter. This amount does not include time billed by my co-counsel as part of the total

fees incurred and I estimate that Plaintiff’s counsel may bill an additional 70 hours or more to this

matter for preparation for the fairness hearing, participation in and travel for the fairness hearing,



                                                    4
     Case 3:19-cv-00532-RJC-DSC Document 21-3 Filed 07/12/21 Page 4 of 6
as well as addressing any questions or concerns that arise during the distribution of the settlement

proceeds to the Class Members and the extended Reserve Fund Period.

        8. The Parties participated in an alternative dispute resolution (“ADR”) process that

included a full-day in-person mediation before an experienced mediator, Hunter Hughes. Plaintiff

was able to obtain a recovery for all Delivery Drivers who were employed by Defendants during

the full recoverable period preceding the filing of the Complaint under both federal and state law.

Collective Members (i.e., putative collective action members who have timely filed the Claim

Form) will be allocated a proportional share of the Net Settlement Fund based on the total delivery

miles driven by each Collective Member with all eligible Class Members to receive a minimum

payment. The Maximum Settlement Amount obtained via mediation accounts for 1) the fact that

Defendants would have vigorously contested the merits of Plaintiff’s FLSA claims; 2) that

Defendants contend the shorter two-year statute of limitations for non-willful violations of the

FLSA would have been appropriate, which would significantly reduce the possible recovery, in

large part because many eligible Delivery Drivers worked only during the third year and because

a large number of miles were driven during the third year; and 3) the mediator’s assessment

regarding Defendants’ inability to withstand a higher judgment.

        9. Additionally, Mr. Moreno substantially assisted counsel and therefore should receive

the requested service awards. Mr. Moreno volunteered to serve as named plaintiff and the class

representative, worked with Plaintiff’s counsel on a plan to facilitate and finalize settlement efforts,

sought the best possible outcome for all of Defendants’ delivery drivers, and reviewed and

approved the settlement documents. There is no question that all of the other delivery drivers have

substantially benefitted from the ongoing actions of Mr. Moreno.




                                                     5
      Case 3:19-cv-00532-RJC-DSC Document 21-3 Filed 07/12/21 Page 5 of 6
       10. The complexity, expense, and likely duration of this litigation also weighs heavily in

favor of the Court finding that the settlement is adequate, fair, and reasonable. Resolution of the

issues in dispute in the litigation would require substantial time and resources, including

dispositive motions and the potential of a multiple-day trial, as well as possible appeals and post-

trial motions. The ultimate issue regarding the appropriate mileage reimbursement rate would

almost certainly be an issue for the jury and require expert testimony given that the FLSA does not

require a specific reimbursement rate. Although these issues remain unresolved, counsel for the

Parties had sufficient information to assess the respective strengths and weaknesses of their case

and reach the conclusion that the Settlement is in the best interests of the Parties.

       11. To date, FH has also incurred $11,984.06 costs in prosecuting this matter, inclusive of

$10,000.00 in mediation fees. All of the expenses incurred have been reasonably necessary to

successfully prosecute the case.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 9th day of July, 2021.


                                                        _/s/ Jay Forester____
                                                        J. Forester




                                                    6
     Case 3:19-cv-00532-RJC-DSC Document 21-3 Filed 07/12/21 Page 6 of 6
